July 11, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       WILLIE RAY KELLEY, Appellant

NO. 14-13-00399-CV                          V.

 CLARA BROOKS, ARTHUR KELLEY AND PAMELA KELLEY; MICHEAL
   LOUIS MINNS; AND JANICE OWENS, EXECUTRIX OF THE ESTATE
                 MATTIE BELL KELLEY, Appellees
                ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on November 19, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Willie Ray Kelley.


      We further order this decision certified below for observance.